 

Exhibit 10.1

 

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [] and an
asterisk*, have been separately filed with the Commission.

 

[g201702092104587246624.jpg]

 

October 24, 2016

BY FACSIMILE AND FEDEX

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

Attention: Corporate Secretary (Fax: (805) 447-1010)

Re: Acceleration of Purchase of $10,000,000 of the 2017 Convertible Note Under
the SPA

Ladies and Gentlemen:

Reference is made herein to that certain Securities Purchase Agreement (the
“SPA”), dated as of February 22, 2016, by and among Unilife Corporation (the
“Company”), Unilife Medical Solutions, Inc. (“Unilife Medical” and, together
with the Company, the “Company Parties”) and Amgen Inc. (the “Purchaser” and,
together with the Company and Unilife Medical, the “Parties”). Capitalized terms
used herein but otherwise not defined shall have the meanings ascribed to such
terms in the SPA.

The SPA contemplates the Second Closing whereupon the Company Parties would
issue the 2017 Convertible Note to the Purchaser in the principal amount of
$15,000,000.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

Notwithstanding anything to the contrary in the Transaction Documents, on the
date hereof, the Purchaser shall purchase from the Company Parties, and the
Company Parties shall issue to the Purchaser a portion of the 2017 Convertible
Note (the “Accelerated Convertible Note”) in the initial principal amount of
$10,000,000 plus the Financing Fee (as defined below), for an aggregate initial
principal amount of $10,600,000 which, except as expressly set forth herein,
shall be purchased and issued in accordance with the terms and conditions of the
SPA. Notwithstanding the inclusion of the Financing Fee in the initial principal
amount of the Accelerated Convertible Note, $5,000,000 of the 2017 Convertible
Note shall continue to be issuable by the Company Parties to the Purchaser in
accordance with the terms and conditions of the SPA (such $5,000,000 portion of
the 2017 Convertible Note, the “January 2017 Convertible Note”). In
consideration for the Company Parties’ issuance of the Accelerated Convertible
Note to the Purchaser, the Purchaser shall pay to the Company on the Effective
Date via wire transfer of immediately available funds an amount equal to
$10,000,000.

 

 

 

 

 

Unilife Corporation

250 Cross Farm Lane, York, PA 17406  T + 1 717 384 3400  F + 717 384 3401  E
info@unilife.com  W   www.unilife.com

DM3\4306690.1

 

 

 

--------------------------------------------------------------------------------

Page 2

 

Notwithstanding anything to the contrary in the Transaction Documents, the
Accelerated Convertible Note shall be in the form set forth as Exhibit A
attached hereto.

In connection with the issuance of the Accelerated Convertible Note, the Company
shall pay to the Purchaser a financing fee in the amount of $600,000 (the
“Financing Fee”). The Financing Fee shall be added to the initial principal
amount of the Accelerated Convertible Note and shall be treated as principal for
all purposes thereunder.

Notwithstanding anything to the contrary in the Transaction Documents, in
connection with the Closing of the issuance of the Accelerated Convertible Note
(the “Accelerated Convertible Note Closing”), the Company hereby represents,
warrants and covenants that, except as expressly set forth herein:

 

1.

the conditions set forth in Sections 7.1(b)(i), (iii) (except, as noted below,
with respect to Section 6.3(iii) of the SPA), (iv) and (v) and Sections
7.1(c)(i), (ii), (iii), (iv) (except as set forth in the Required Filings),
(vi), (vii), (viii), (ix), (x), (xi) and (xii) of the SPA have been satisfied or
will be satisfied at the Accelerated Convertible Note Closing; and

 

2.

the representations and warranties of the Company set forth in Section 5.11 (No
Undisclosed Liabilities), 5.12 (Absence of Litigation), 5.13 (Absence of
Changes), 5.15 (Compliance with Laws) and 5.18 (Intellectual Property) of the
SPA are true and correct in all material respects (without regard to any
“materiality” or similar qualifications or exceptions therein) as of the date
hereof (except to the extent expressly made as of an earlier date, in which case
as of such earlier date).

The Company understands and confirms that the Purchaser will rely on the
foregoing representations in effecting transactions contemplated herein. No
representation or warranty by the Company contained in this letter agreement
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

No further representations or warranties are made in connection with the
issuance of the Accelerated Convertible Note and the transactions contemplated
by this letter agreement.

The Purchaser acknowledges that the Company failed to timely file with the U.S.
Securities and Exchange Commission of each of (i) the Company’s Annual Report on
Form 10-K for the fiscal year ended June 30, 2016, (ii) the Company’s Quarterly
Report on Form 10-Q for the period ended March 31, 2016, and (iii) has filed
corrective amendments to the Company’s Quarterly Reports on Form 10-Q for the
quarters ended September 30, 2015 and December 31, 2015 and the Company’s Annual
Report on Form 10-K for the fiscal year ended June 30, 2015 (collectively, the
filings referenced in (i) through (iii), the “Untimely Filings”). With respect
to the obligations of the Company Parties under Section 6.3(iii) of the SPA and
the registration rights of the Purchaser set forth in Section 8 of the SPA, the
Purchaser acknowledges that the Company is not currently eligible to register
the offer and sale of its securities using a registration statement on Form S-3
and will not become eligible until the Company has timely

 

--------------------------------------------------------------------------------

Page 3

 

filed certain periodic reports required under the Securities Exchange Act of
1934, as amended, for 12 consecutive calendar months. As a result, the Purchaser
hereby agrees that the Company’s ineligibility to register the offer and sale of
its securities using a registration statement on

Form S-3 solely based on the Untimely Filings does not constitute a breach of
Sections 6.3(iii) or 8 of the SPA and that the Company has the right to satisfy
its obligations thereunder (including, but not limited to under Section 8.4(a)
of the SPA) by filing a registration statement on Form S-1.

The Parties hereby agree that the definition of “Transaction Document” in the
SPA shall be amended to include this letter agreement and the Accelerated
Convertible Note in such definition.

The provisions of Sections 10.1 (Waivers and Amendments), 10.6 (Successors and
Assigns), 10.7 (Headings), 10.8 (Governing Law), 10.9 (Jurisdiction), 10.10
(Waiver of Jury Trial), 10.11 (Counterparts; Effectiveness); 10.12 (Entire
Agreement) and 10.13 (No Third Party Beneficiaries) of the SPA are incorporated
herein by reference, mutatis mutandis, such that such provisions shall apply to
this letter agreement and the Parties.

Please countersign this letter agreement below to confirm your acknowledgment
and agreement with the terms of this letter agreement.

 

Very yours truly,

 

 

 

UNILIFE CORPORATION

 

 

 

By:

 

/s/ John Ryan

Name:

 

John Ryan

Title:

 

President and Chief Executive Officer

 

 

 

UNILIFE MEDICAL SOLUTIONS

 

 

 

By:

 

/s/ John Ryan

Name:

 

John Ryan

Title:

 

President and Chief Executive Officer

 

CONFIRMED AND AGREED TO:

 

 

 

AMGEN INC.

 

 

 

By:

 

/s/ David Meline

Name:

 

David Meline

Title:

 

EVP & CFO

 

 

--------------------------------------------------------------------------------

Page 4

 

Exhibit A

Form of Accelerated Convertible Note Due 2023

 

 

 

 

--------------------------------------------------------------------------------

 

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH SUCH SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

UNILIFE CORPORATION

6% SENIOR SECURED CONVERTIBLE NOTE DUE 2023

 

Issuance Date:  October 24, 2016

Principal: U.S. $10,600,000

FOR VALUE RECEIVED, Unilife Corporation, a Delaware corporation (“Holdings”),
and Unilife Medical Solutions, Inc., a Delaware corporation (“Solutions”, and
together with Holdings and any other entity that may become a party hereto as
provided herein, each a “Company” and, collectively the “Company”), hereby
promises to pay to Amgen Inc. or its registered assigns (“Amgen” or “Holder”)
the amount set out above opposite the caption “Principal” (as such amount may be
increased or reduced from time to time pursuant to the terms hereof, whether
through the payment of PIK Interest (as defined below) or through redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case, in
accordance with the terms hereof) and to pay Interest (as defined below) on the
outstanding Principal at the rates, in the manner and at the times set forth
herein. This Senior Secured Convertible Note Due 2023 (including all Senior
Secured Convertible Notes Due 2023 issued in exchange, transfer or replacement
hereof, this “Note”) is one of several Senior Secured Convertible Notes Due 2023
that have and may be issued pursuant to that certain Securities Purchase
Agreement, dated February 22, 2016 (collectively, the “Notes” and such other
Senior Secured Convertible Notes Due 2023, the “Other Notes”). The initial Note
in the initial aggregate principal amount of $30,000,000 was issued under the
Securities Purchase Agreement on February 22, 2016. Certain capitalized terms
used herein are defined in Section 22. Capitalized terms used herein but not
defined shall have the meaning given to such terms in the Securities Purchase
Agreement. For the avoidance of doubt, unless otherwise expressly set forth
herein, the Companies shall be jointly and severally responsible for the
obligations of the “Company” or “Companies” set forth herein.

(1) PAYMENTS and PREPAYMENTS. Except as otherwise expressly set forth herein,
the Note will be repaid through reductions in principal and/or interest in
amounts equal to (i) []* discounted pricing on purchases by Amgen or its
Affiliates of the Company’s products purchased pursuant to one or more of the
License Agreements, the Development and Supply Agreement (as defined in the
License Agreements), or otherwise, (ii) credits taken by Amgen or its Affiliates
against development and customization fees for devices, if applicable, pursuant
to one or more of the License Agreements, the Development and Supply Agreement,
or otherwise and (iii) credits against per-unit royalties otherwise payable to
the Company pursuant to one or more of the License Agreements, the Development
and Supply Agreement, or otherwise for the

 

--------------------------------------------------------------------------------

 

manufacture and sale of the Company’s products. To the extent that more than one
Note is outstanding, repayment shall be applied to the Notes in the order of
their issuance. Within 10 days after the Company has closed its financial books
and records with respect to a month, the Company shall provide the Holder with a
monthly statement with respect to such month indicating the calculation of any
reduction in Principal or Interest pursuant to the preceding sentence and the
Principal and Interest outstanding as of the close of such month after giving
effect to any such reduction. On the Maturity Date and upon the surrender of
this Note, the Company shall pay to the Holder in cash, an amount equal to any
remaining outstanding Principal (if any) and accrued and unpaid Interest
thereon. The “Maturity Date” shall be February 22, 2023.

The Company may prepay any portion of the outstanding Principal or any accrued
and unpaid Interest on the terms and conditions set forth below. To prepay
Holder any amount of outstanding Principal or accrued and unpaid Interest (a
“Prepayment Amount”) on a given date (a “Prepayment Date”), the Company shall
transmit by facsimile (or otherwise deliver) to Holder, for receipt on or prior
to 5:00 p.m., Eastern Time, on the twentieth (20th) Business Day prior to the
proposed Prepayment Date, a notice of prepayment (a “Prepayment Notice”)
specifying the proposed Prepayment Amount and proposed Prepayment Date. If,
within the fifteen (15) Business Days following receipt of a Prepayment Notice,
Holder delivers to the Company a Conversion Notice, then the Prepayment Amount
on the applicable Prepayment Date shall be reduced by the Conversion Amount in
such Conversion Notice (and, for the avoidance of doubt, if the Conversion
Amount is greater than or equal to the Prepayment Amount, then no prepayment
shall occur on the proposed Prepayment Date).

Following any such prepayment, Holder shall surrender this Note to a common
carrier for delivery to the Company as soon as practicable on or following such
date (or an indemnification undertaking with respect to this Note in the case of
its loss, theft or destruction). If this Note is physically surrendered pursuant
to the foregoing sentence and the outstanding Principal and accrued and unpaid
Interest of this Note is greater than the Prepayment Amount, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder a new Note (in accordance with Section 12(d)). Notwithstanding the
foregoing, the Holder and the Company may agree to maintain records showing the
portion of Principal and Interest prepaid and the applicable Prepayment Dates or
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon prepayment. In the event
of a dispute in connection with a prepayment of this Note, the Company shall
prepay to the Holder the portion of the proposed Prepayment Amount not in
dispute and resolve such dispute in accordance with Section 17.

(2) INTEREST.

(a) Interest on this Note (“Interest”) shall commence accruing at the Interest
Rate on the Issuance Date and shall be computed on the basis of a 360-day year
and twelve 30-day months and the actual number of days elapsed and shall be
payable in arrears for each Calendar Quarter on the first day of the succeeding
Calendar Quarter during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an “Interest Date”) with the first
Interest Date being April 1, 2017. Interest shall

2

--------------------------------------------------------------------------------

 

be payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, through the addition of the amount of such Interest to
the then outstanding Principal (“PIK Interest”). Interest that is paid in the
form of PIK Interest shall be considered paid or duly provided for, for all
purposes under this Note, and shall not be considered overdue.

(b) Accrued and unpaid Interest due on any portion of the Principal that is
converted pursuant to Section 3 shall accrue through the Conversion Date and
shall be paid on the next Interest Date, unless the entire outstanding Principal
amount is being converted, in which case, the accrued and unpaid Interest shall
be paid on the corresponding Share Delivery Date.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of Holdings’
common stock, par value $0.01 per share (the “Common Stock”), on the terms and
conditions set forth in this Section 3.

(a) Conversion Right. At any time or times on or after the Issuance Date, the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into fully paid and non-assessable shares
of Common Stock in accordance with Section 3(c), at the Conversion Rate (as
defined below). Holdings shall not issue any fraction of a share of Common Stock
upon any conversion. If the issuance would result in the issuance of a fraction
of a share of Common Stock, Holdings shall round such fraction of a share of
Common Stock up to the nearest whole share. Holdings shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Rate (as defined
below).

 

(i)

“Conversion Amount” means the portion of the Principal to be converted, redeemed
or otherwise with respect to which this determination is being made (which shall
include PIK Interest, if applicable under Section 2(b)).

 

(ii)

“Conversion Rate” means as of any Conversion Date (as defined below) or other
date of determination during the period beginning on the Issuance Date and
ending on and including the Maturity Date, 90% of the Twenty Day VWAP of the
Common Stock on the Trading Day immediately prior to the applicable Conversion
Date (the “Discounted Sale Price”); provided, however, that if the Discounted
Sale Price is an amount less than the greater of (x) $12.50 per share, (y) the
Closing Sale Price on the Trading Day immediately preceding the Issuance Date,
and (z) the book value per share of Common Stock (as calculated in accordance
with the rules of the principal securities exchange or trading market of the

3

--------------------------------------------------------------------------------

 

 

Common Stock) on the Trading Day immediately preceding the Issuance Date, then
the Conversion Rate shall be equal to the amount that is the greater of (x),(y)
and (z) (the floor price set forth in the foregoing proviso, “Conversion Rate
Floor Price”).

 

(iii)

Notwithstanding any other provision, at no time may the Company issue shares of
Common Stock to Noteholder which, when aggregated with all other shares of
Common Stock then deemed Beneficially Owned by Noteholder, would result in
Noteholder becoming the Beneficial Owner of more than 19.99% of all Common Stock
outstanding immediately after giving effect to such issuance.

(c) Mechanics of Conversion.

 

(i)

Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., Eastern
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to Holdings and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to Holdings as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Business Day following the
date of receipt of a Conversion Notice, Holdings shall transmit by facsimile or
email a confirmation of receipt of such Conversion Notice to the Holder and the
Transfer Agent. On or before the third (3rd) Business Day following the date of
receipt of a Conversion Notice (the “Share Delivery Date”), Holdings shall
deliver the shares of Common Stock to which the Holder shall be entitled by
Deposit/Withdrawal at Custodian (“DWAC”) or other available means of electronic
delivery through the Depository Trust Company. If this Note is physically
surrendered for conversion as required by Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the portion of the Conversion Amount
constituting principal, then Holdings at its own expense shall as soon as
practicable and in any event either (i) mail to the holder within three (3)
Business Days after receipt of this Note a new Note (in accordance with Section
12(d)) representing the outstanding Principal not converted, or (ii) deliver to
the Holder within five (5) Business Days after receipt of this Note a new Note
(in accordance with Section 12(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date
to the extent permitted by applicable law.

4

--------------------------------------------------------------------------------

 

 

(ii)

Holdings’ Failure to Timely Convert. If Holdings shall fail to deliver via DWAC
or issue a certificate to the Holder for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount on or
prior to the date which is three (3) Business Days after the Conversion Date (a
“Conversion Failure”), then (A) the Company shall pay damages in cash to the
Holder for each date of such Conversion Failure in an amount equal to 1.5% of
the product of (I) the sum of the number of shares of Common Stock not issued to
the Holder on or prior to the Share Delivery Date and to which the Holder is
entitled, and (II) the Closing Sale Price of the Common Stock on the Share
Delivery Date and (B) the Holder, upon written notice to Holdings, may void its
Conversion Notice with respect to, and retain or have returned, as the case may
be, any portion of this Note that has not been converted pursuant to such
Conversion Notice; provided that the voiding of a Conversion Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 3(c)(ii) or otherwise. At
the Holder’s option in lieu of the foregoing, if within three (3) Business Days
after Holdings’ receipt of the facsimile copy of a Conversion Notice Holdings
shall fail to issue and deliver a certificate or shares via the DWAC system to
the Holder for the number of shares of Common Stock to which the Holder is
entitled upon such holder’s conversion of any Conversion Amount, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Common Stock issuable upon such conversion that the Holder anticipated receiving
from Holdings (a “Common Stock Buy- In”), then Holdings shall, within three (3)
Business Days after the Holder’s request (which shall include written evidence
of a Common Stock Buy-In) and in the Holder’s discretion, either (i) pay cash to
the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Common Stock Buy- In Price”), at which point Holdings’ obligation to deliver
such certificate (and to issue such Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Common Stock Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Conversion
Rate on the Conversion Date.

 

(iii)

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance

5

--------------------------------------------------------------------------------

 

 

with the terms hereof, the Holder shall not be required to physically surrender
this Note to Holdings unless (A) the full Principal represented by this Note is
being converted, together with all accrued and unpaid Interest thereon, or (B)
the Holder has provided Holdings with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and Holdings shall maintain records
showing the portion of Principal and Interest converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and Holdings, so as not to require physical surrender of this Note upon
conversion.

 

(iv)

Disputes. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, Holdings
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 17.

 

(v)

Sale or Transfer into Australia. The purpose of the issue and sale of this Note
is not to facilitate the subsequent sale or transfer of this Note or shares of
Common Stock issuable to the Holder on conversion of this Note (or grant, issue
or transfer any interest in or option over such shares of Common Stock
(including CDIs over such shares of Common Stock) into Australia within 12
months following the date of issue of this Note or shares of Common Stock
issuable on conversion of this Note (as applicable) by the Company.

(d) Hart-Scott-Rodino. Notwithstanding anything to the contrary contained in
this Note, in the event that any conversion of this Note is subject to the
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the conversion by the Holder of this Note and the
issuance by the Company of shares of Common Stock required by such conversion
shall be subject to the expiration or earlier termination of the waiting period
under the HSR Act.

(4) EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.

(a) Events of Default. Each of the following events (so long as it is
continuing) shall constitute an “Event of Default”:

 

(i)

Holdings’ (A) failure to cure a Conversion Failure with respect to any of the
Notes by delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) written notice to
the Holder, or by way of public announcement by Holdings, at any time, of its
intention not to comply with a request for conversion of any Notes into shares
of

6

--------------------------------------------------------------------------------

 

 

Common Stock that is tendered for conversion in compliance with the provisions
of the Notes and applicable securities laws;

 

(ii)

the Company’s failure to pay to the Holder any amount of Principal, premium (if
any), Interest, or other amounts when and as due under this Note (including,
without limitation, the Company’s failure to pay any redemption payments
hereunder), any other Transaction Document or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which such Holder is a party, provided, that
such failure shall constitute an Event of Default only if such failure continues
for a period of at least five (5) Business Days after the Company’s receipt of
written notice from the Holder of the failure to pay;

 

(iii)

any acceleration prior to maturity of (A) any Indebtedness of the Company
arising under the OrbiMed Credit Agreement or (B) any Indebtedness of the
Company, other than the Notes or arising under the OrbiMed Credit Agreement, in
an aggregate principal amount in excess of $1,000,000;

 

(iv)

the Company, pursuant to or within the meaning of Title 11, U.S. Code, or any
similar Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors,
or (E) admits in writing, after the date on which this Note is originally issued
to the initial Holder, that it is generally unable to pay its debts as they
become due;

 

(v)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company in an involuntary case, (B)
appoints a Custodian of the Company or (C) orders the liquidation of the
Company;

 

(vi)

a final judgment or judgments for the payment of money aggregating in excess of
$1,000,000 are rendered against the Company and which judgments are not, within
sixty (60) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within sixty (60) days after the expiration of
such stay; provided, however, that any judgment which is covered by insurance or
an indemnity from a creditworthy party shall not be included in calculating the
$1,000,000 amount set forth above so long as the Company provides the Holder
with a written statement from such insurer or indemnity provider (which

7

--------------------------------------------------------------------------------

 

 

written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity;

 

(vii)

any representation or warranty made by the Company in any Transaction Document
or any License Agreement shall prove to be materially false or misleading as of
the date made or deemed made;

 

(viii)

the Company shall materially breach any covenant or other term or condition of
any Transaction Document or License Agreement and such material breach continues
for a period of at least ten (10) consecutive Business Days (or, if the
applicable cure period within such Transaction Document or License Agreement, as
applicable, is longer, within such cure period) after written notice thereof is
received by the Company from Amgen;

 

(ix)

any material provision of any Transaction Document or License Agreement ceases
to be of full force and effect other than by its terms, or the Company contests
in writing (or supports any other person in contesting) the validity or
enforceability of any provision of any Transaction Document or License Agreement
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral;

 

(x)

the execution or effectiveness of (i) any waiver or termination of, or amendment
to, any amendment contemplated in Section 2 of either of the OrbiMed Amendments
(as such term is defined in the Securities Purchase Agreement), or (ii) any
other agreement, amendment or waiver that alters or affects or may alter or
affect any amendment contemplated in Section 2 of either of the OrbiMed
Amendments (as such term is defined in the Securities Purchase Agreement), in
each case, without Holder’s prior written consent;

 

(xi)

(A) any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected lien (other than by the
action or failure to take action by the Holder), with the priority required by
the Collateral Documents, on, and security interest in, any material portion of
the Collateral purported to be covered thereby, subject to Permitted Liens or
(B) any Lien created or purported to be created by the Collateral Documents
shall cease to have the same Lien priority established or purported to be
established by the Intercreditor Agreement (other than by the action or failure
to take action by the Holder); or

8

--------------------------------------------------------------------------------

 

 

(xii)

the incurrence of any lien on the Collateral that is not a Permitted Lien if
such Lien is not discharged within five (5) consecutive Business Days.

(b) Right of Holder upon Default. Upon the occurrence of an Event of Default
with respect to this Note, the Company shall, within one (1) Business Day of the
date on which the Company becomes aware of or reasonably should have become
aware of such Event of Default, deliver written notice thereof via facsimile and
overnight courier (an “Event of Default Notice”) to the Holder. Upon the
occurrence of any Event of Default (other than an Event of Default described in
Sections 4(a)(iv) and 4(a)(v)) and at any time thereafter during the continuance
of such Event of Default, the Holder may, by written notice to the Company (an
“Event of Default Redemption Notice”), declare all outstanding Obligations
payable by the Company hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. Upon the occurrence of any Event of
Default described in Sections 4(a)(iv) and 4(a)(v) immediately and without
notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the other Transaction Documents to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, the Holder may
exercise any other right, power or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both. If the Holder has submitted an Event of Default
Redemption Notice in accordance with this Section 4(b), then the Company shall
deliver the Event of Default Redemption Price to the Holder within five (5)
Business Days after the delivery of the Event of Default Redemption Notice.

(5) REDEMPTION UPON CHANGE OF CONTROL. No later than ten (10) days prior to the
consummation of a Change of Control (or such shorter period prior to the
occurrence of a Change of Control that the Company may have knowledge of the
occurrence thereof), the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Change of Control Notice”). On
the date of the consummation of the Change of Control (or, if the Company does
not have knowledge of the occurrence of a Change of Control at least ten (10)
days prior to the occurrence thereof, then within five (5) days after the
Company obtains knowledge of the occurrence thereof), the Company shall redeem
any outstanding portion of this Note in cash at a price equal to 101% of the
aggregate Principal amount thereof, plus accrued and unpaid Interest, if any, to
but excluding the Redemption Date (the “Change of Control Redemption Price”).
Notwithstanding anything to the contrary in this Section 5, until the Change of
Control Redemption Price has been tendered for payment in full, the Conversion
Amount and any Interest submitted for redemption under this Section 5 may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3 and the Change of Control Redemption Price shall no longer be due or
payable with respect to any Conversion Amount and Interest so converted into
shares of Common Stock.

9

--------------------------------------------------------------------------------

 

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Pro Rata Distributions. If Holdings, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
Indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case “Distributed
Property”), then, unless taken into account pursuant to Section 7(b) below, upon
any conversion of this Note that occurs after such record date, the Holder shall
be entitled to receive, in addition to the shares of Common Stock otherwise
issuable upon such conversion, the Distributed Property that the Holder would
have been entitled to receive in respect of such number of shares of Common
Stock immediately prior to such record date.

(b) Adjustment of Conversion Rate Floor Price upon Subdivision or Combination of
Common Stock. If Holdings at any time on or after the Issuance Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Rate Floor Price in effect immediately prior to such
subdivision will be proportionately decreased. If Holdings at any time on or
after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Rate Floor Price in effect immediately
prior to such combination will be proportionately increased.

(8) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(9) REDEMPTIONS. In the event of a redemption of less than all of the Principal
of this Note under Section 4(b), the Company shall promptly cause to be issued
and delivered to the Holder (after such original Note has been delivered to the
Company) a new Note representing the outstanding Principal that has not been
redeemed. In the event that the Company does not pay the required redemption
amount to the Holder within the time period required under Section

10

--------------------------------------------------------------------------------

 

4(b), at any time thereafter and until the Company pays such amount in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
amount of Principal that was submitted for redemption and for which the
redemption amount has not been paid. Upon the Company’s receipt of such notice,
(x) the redemption notice shall be null and void with respect to such amount and
(y) the Company shall immediately return this Note, or issue a new Note to the
Holder representing such amount.

(10) RIGHTS. Except as otherwise provided for herein, the Holder shall have no
rights as a stockholder of the Company as a result of being a holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

(11) COVENANTS.

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes.

(12) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred in compliance with the
Securities Purchase Agreement, the Holder shall surrender this Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note, registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii), following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note. The Holder is not
acquiring this Note for the purpose of selling or transferring this Note or the
shares of Common Stock issuable on conversion of this Note (or granting, issuing
or transferring any interest in or option over this Note or such shares of
Common Stock (including CDIs over such shares of Common Stock)) into Australia,
and the Holder will not sell this Note or any shares of Common Stock issuable on
conversion of this Note into Australia, within 12 months following the date of
issue of this Note or shares of common stock issuable on conversion of this Note
(as applicable) by the Company unless such resale offer is exempt from the
requirement to issue a disclosure document under section 708 or 708A of the
Corporations Act 2001 (Cth).

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company, in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

11

--------------------------------------------------------------------------------

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes representing in the aggregate the outstanding Principal
of this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note which is the same as the Issuance Date of
this Note, (iv) shall have the same rights and conditions as this Note, and (v)
shall represent accrued and unpaid Interest of this Note from the Issuance Date.

(13) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.

(a) The remedies provided in this Note shall be cumulative and in addition to
all other remedies available under this Note and any of the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue monetary damages for any failure by the Company to comply with
the terms of this Note. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(b) Notwithstanding the foregoing, the right of the Holder to receive payment of
Principal, premium, if any, and Interest on the Note, on or after the respective
due dates set forth herein (including in connection with a Change of Control),
or convert any portion of the Note into shares of Common Stock on the terms and
conditions set forth herein, or to bring suit for the enforcement of any such
right to payment or conversion, shall not be impaired or affected without the
consent of the Holder.

12

--------------------------------------------------------------------------------

 

(14) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.

(15) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.

(16) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(17) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Sale Price, the Closing Sale Price, the Redemption Price or the
arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) Business Day of receipt, or deemed receipt, of the
Conversion Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Redemption Price or the Conversion Rate, as
applicable, within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company and the
Holder shall, within one (1) Business Day thereafter submit via facsimile the
disputed determination of the Closing Sale Price, the Closing Sale Price, to an
independent, reputable investment bank or accounting firm selected by the Holder
and approved by the Company, such approval not to be unreasonably withheld. The
Company, at the Company’s expense, shall cause the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

(18) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
10.3 of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) within one (1) Business Day upon any adjustment of the
Conversion Rate Floor Price, setting forth in

13

--------------------------------------------------------------------------------

 

reasonable detail, and certifying, the calculation of such adjustment and (ii)
at least ten (10) days prior to the date on which Holdings closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any Change of
Control, dissolution or liquidation, provided in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address shall initially be as set
forth in Section 10.3 of the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.

(c) Withholding Taxes. All payments made by the Company hereunder shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes imposed on the recipient). If any such withholding is
so required, the Company shall make the withholding, pay the amount withheld to
the appropriate authority before penalties attach thereto or interest accrues
thereon and pay to the recipient such additional amount as may be necessary to
ensure that the net amount actually received by the recipient free and clear of
such taxes (including taxes on such additional amount) is equal to the amount
that the recipient would have received had such withholding not been made. If
the recipient is required to pay any such taxes, penalties or interest, the
Company shall reimburse the recipient for that payment on demand. If the Company
pays any such taxes, penalties or interest, it shall deliver official tax
receipts or other evidence of payment to the recipient on whose account such
withholding was made on or before the thirtieth day after payment. The Holder
agrees to provide, promptly following the Company’s request therefore, such
forms or certifications as it is legally able to provide to establish an
exemption from, or a reduction in, any withholding taxes that might otherwise
apply.

(19) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(20) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

14

--------------------------------------------------------------------------------

 

(21) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York.

(22) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

(b) “Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

(c) “Bankruptcy Law” has the meaning assigned to it in Section 4(a)(iv) hereof.

(d) “Beneficial Ownership” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Bloomberg” means Bloomberg Financial Markets.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(g) “Calendar Quarter” means each of the period beginning on and including July
1 and ending on and including September 30; and the period beginning on and
including October 1 and ending on and including December 31; the period
beginning on and including January 1 and ending on and including March 31; the
period beginning on and including April 1 and ending on and including June 30.

(h) “CDIs” means CHESS Depositary Interests representing shares of Common Stock
(in the ratio of one (1) share of Common Stock to six (6) CHESS Depositary
Interests).

(i) “Company” has the meaning assigned to it in the introduction hereof.

(j) “Convertible Securities” means any evidences of Indebtedness, capital stock
(other than shares of Common Stock) or other securities directly or indirectly
convertible into or exchangeable for shares of Common Stock.

(k) “Change of Control” means: (1) Holdings shall, directly or indirectly, in
one or more related transactions consolidate or merge with or into (whether or
not the Company is the surviving corporation) a Person or Persons (other than an
Affiliate of the Company); provided, however, that the term “Change of Control”
shall not include any consolidation or merger of Holdings where the stockholders
of Holdings immediately prior to the consolidation or merger would be,
immediately after the consolidation or merger, the Beneficial Owner, directly or
indirectly, of shares representing in the

15

--------------------------------------------------------------------------------

 

aggregate 50% or more of the combined voting power of the securities of the
entity issuing cash or securities in the consolidation or merger (or of its
ultimate the parent entity, if any), or (2) that Holdings shall, directly or
indirectly, in one or more related transactions sell, assign, transfer, license,
convey or otherwise dispose of all or substantially all of the assets of
Holdings to a Person or Persons (other than an Affiliate of the Company), or (3)
a Person or Persons acting in concert make a purchase, tender or exchange offer
that is accepted by the holders of more than the 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (4) any Person (other
than the initial Holder or its Affiliates) or “group” of related Persons, is or
becomes the Beneficial Owner, directly or indirectly, of 50% or more of the
Common Stock of Holdings, or (5) the Company shall, directly or indirectly, in
one or more related transactions consummate a securities purchase agreement or
business combination (including, without limitation, a reorganization,
recapitalization, spin-off) with a Person or Persons, in one or more related
transactions, whereby such Person(s) acquire Beneficial Ownership (without
regard to any conversion limitations or delays on the securities convertible
into Common Stock, if any) of more than 50% of the number of shares of Common
Stock issued and outstanding, or (6) reorganize, recapitalize or reclassify its
Common Stock (other than a stock split, reverse stock split or other transaction
contemplated by Section 7(b)), or (7) a majority of the Board of Directors of
Holdings are not Continuing Directors, or (8) the Company shall sell or, other
than to a customer in the ordinary course of business, grant an exclusive
license to the Collateral to another Person.

(l) “Change of Control Notice” has the meaning assigned to it in Section 5
hereof.

(m) “Change of Control Redemption Price” has the meaning assigned to it in
Section 5 hereof.

(n) “Closing Sale Price” means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security,
as reported by Bloomberg (whether or not such security is trading on an Eligible
Market at such time), or, if the market on which the security is trading begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price, as the case may be, then the last bid price or
last trade price, respectively, of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the market on which the security is
trading is not the principal securities exchange or trading market for such
security, the last closing bid price or last trade price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular

16

--------------------------------------------------------------------------------

 

date on any of the foregoing bases, the Closing Sale Price, as the case may be,
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 17. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(o) “Collateral” has the meaning given to such term in the Security Agreement.

(p) “Commission” means the United States Securities and Exchange Commission.

(q) “Common Stock” has the meaning assigned to it in Section 3 hereof.

(r) “Common Stock Buy-In” has the meaning assigned to it in Section 3(c)(ii)
hereof.

(s) “Common Stock Buy-In Price” has the meaning assigned to it in Section
3(c)(ii) hereof.

(t) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(u) “Continuing Director” means, as of any date of determination, any member of
the Board of Directors of Holdings who: (1) was a member of such Board of
Directors on the Issuance Date or (2) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election.

(v) “Conversion Amount” has the meaning assigned to it in Section 3(b)(i)
hereof.

(w) “Conversion Date” has the meaning assigned to it in Section 3(c)(i) hereof.

(x) “Conversion Failure” has the meaning assigned to it in Section 3(c)(ii)
hereof.

(y) “Conversion Notice” has the meaning assigned to it in Section 3(c)(i)
hereof.

(z) “Conversion Rate” has the meaning assigned to it in Section 3(b)(ii) hereof.

(aa) “Custodian” has the meaning assigned to it in Section 4(a)(iv) hereof.

17

--------------------------------------------------------------------------------

 

(bb) “Discounted Sale Price” has the meaning assigned to it in Section 3(b)(ii)
hereof.

(cc) “Distributed Property” has the meaning assigned to it in Section 7(a)
hereof.

(dd) “DWAC” has the meaning assigned to it in Section 3(c)(i) hereof.

(ee) “Eligible Market” means a national security exchange that has registered
with the Commission under Section 6 of the Securities Exchange Act of 1934.

(ff) “Event of Default” has the meaning assigned to it in Section 4(a) hereof.

(gg) “Event of Default Notice” has the meaning assigned to it in Section 4(b)
hereof.

(hh) “Event of Default Redemption Notice” has the meaning assigned to it in
Section 4(b) hereof.

(ii) “Event of Default Redemption Price” means a price equal to 100% of the
aggregate Principal amount thereof, plus accrued and unpaid Interest, if any, to
but excluding the Redemption Date.

(jj) “Exchange Act” has means the Securities Exchange Act of 1934, as amended.

(kk) “GAAP” means U.S. generally accepted accounting principles consistently
applied.

(ll) “Holder” has the meaning assigned to it in the introduction hereof.

(mm) “Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (7)
all indebtedness referred to in clauses (1) through (6) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any

18

--------------------------------------------------------------------------------

 

Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (8) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (1) through (7) above.

(nn) “Interest” has the meaning assigned to it in Section 2(a) hereof.

(oo) “Interest Date” has the meaning assigned to it in Section 2(a) hereof. (pp)
“Interest Rate” means six percent (6.0%) per annum.

(qq) “Issuance Date” means October 24, 2016.

(rr) “License Agreements” means (i) the License Agreement, dated as of February
5, 2016, by and among Amgen Inc., Holdings and Solutions and (ii) the Unilife
Product License Agreement, dated as of February 22, 2016, by and among Amgen
Inc., Holdings and Solutions.

(ss) “Lien” means any claim, mortgage, deed of trust, levy, charge, license,
lien, pledge, charge, security interest or other similar encumbrance of any
kind, whether voluntarily incurred or arising by operation of law or otherwise
upon or in any property or assets (including accounts and contract rights) owned
by the Company or any of its Subsidiaries.

(tt) “Maturity Date” has the meaning assigned to it in Section 1 hereof.

(uu) “Note” has the meaning assigned to it in the introduction hereof.

(vv) “Note Delivery Date” has the meaning assigned to it in Section 3(c)(i)
hereof.

(ww) “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to the
Holder of every kind and description, now existing or hereafter arising under or
pursuant to the terms of this Note and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder
and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under the Bankruptcy Code (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding.

(xx) “Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.

(yy) “OrbiMed Credit Agreement” means that certain Credit Agreement, dated as of
March 12, 2014, by and among Unilife Medical Solutions, Inc., as borrower, and
ROS Acquisition Offshore LP, as lender (as the same may be amended, restated,
supplemented or modified from time to time).

19

--------------------------------------------------------------------------------

 

(zz) “Other Notes” has the meaning assigned to it in the introduction hereof.

(aaa) “Permitted Lien” has the meaning ascribed to such term in the Security
Agreement.

(bbb) “Person” means and includes all natural persons, corporations, business
trusts, associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

(ccc) “PIK Interest” has the meaning assigned to it in Section 2(a) hereof.

(ddd) “Principal” has the meaning assigned to it in the introduction hereof.

(eee) “Purchase Rights” has the meaning assigned to it in Section 6 hereof.

(fff) “Redemption Price” means either an Event of Default Redemption Price or
Change of Control Redemption Price.

(ggg) “Register” has the meaning assigned to it in Section 24 hereof.

(hhh) “Security Agreement” means that certain security agreement dated as of the
Initial Closing Date by and among Unilife Corporation and Amgen Inc., pursuant
to which the Notes were secured.

(iii) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Issuance Date by and among Unilife Corporation and
Amgen Inc., pursuant to which the Company issued the Notes.

(jjj) “Share Delivery Date” has the meaning assigned to it in Section 3(c)(i)
hereof.

(kkk) “Solutions” has the meaning assigned to it in the introduction hereof.

(lll) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(mmm)“Twenty Day VWAP” means, for any security as of any date, the volume
weighted average price of such security during the twenty (20) Trading Days
preceding such date (whether or not such security is trading on an Eligible
Market at such time). If the Twenty Day VWAP cannot be calculated for a security
on a particular date on the foregoing basis, the Twenty Day VWAP of such
security on such date shall be the fair

20

--------------------------------------------------------------------------------

 

market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 17. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

(23) SECURITY. The Notes shall be secured by and to the extent provided in the
Security Agreement.

(24) PERMITTED TRANSFERS. If this Note is transferred pursuant to the terms of
the Securities Purchase Agreement, the Company and any Holder shall comply with
the terms of Section 10.6(b) of the Securities Purchase Agreement.

(25) REGISTERED OBLIGATION. The Company shall establish and maintain a record of
ownership (the “Register”) in which it will register the interest of the initial
Holder and of each subsequent assignee in this Note, and the right to receive
any payments of principal and interest or any other payments hereunder, and any
assignment of any such interest. Notwithstanding anything herein to the
contrary, this Note is intended to be treated as a registered obligation for
federal income tax purposes and the right, title, and interest of the Holder and
its assignees in and to payments under this Note shall be transferable only upon
notation of such transfer in the Register. This Section shall be construed so
that the Note is at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (or any successor provisions of the Code or such
regulations).

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

UNILIFE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

UNILIFE MEDICAL SOLUTIONS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE

 

--------------------------------------------------------------------------------

 

EXHIBIT I

UNILIFE CORPORATION

CONVERSION NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO CONVERT THIS NOTE

INTO COMMON STOCK

Reference is made to the Senior Secured Convertible Note due 2023 (the “Note”)
issued to the undersigned by Unilife Corporation (“Holdings”). In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.01 per share (the “Common Stock”), of
Holdings as of the date specified below. The undersigned hereby makes the
representations and warranties set forth in Section 5 of the Securities Purchase
Agreement.

Date of
Conversion:                                                                                                               

Aggregate Conversion Amount to be
converted:                                                                   

Please confirm the following information:

Conversion
Rate:                                                                                                                    

Number of shares of Common Stock to be
issued:                                                                

Common Stock Beneficially
Owned:                                                                                    

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue
to:                                                                                                                                  

                                                                                                                                                

                                                                                                                                                

Facsimile
Number:                                                                                                                

Authorization:                                                                                                                       

By:                                                                                       

Title:
                                                                                   

Dated:                                                                                                                                              

Account
Number:                                                                                                                
(if electronic book entry transfer)

Transaction Code
Number:                                                                                                    
(if electronic book entry transfer)

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

Holdings hereby acknowledges this Conversion Notice and hereby directs        ,
Holdings’ transfer agent (the “Transfer Agent”), to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated       , 20  from Holdings and acknowledged and agreed to by
Transfer Agent.

 

UNILIFE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

to the

LETTER AGREEMENT

dated as of October 24, 2016

by and among

UNILIFE CORPORATION,

UNILIFE MEDICAL

SOLUTIONS, INC. and

AMGEN INC.

These Disclosure Schedules (these “Disclosure Schedules”) are being delivered
pursuant to the Letter Agreement (the “Letter Agreement”), dated as of October
24, 2016, by and among Amgen Inc., a Delaware corporation (“Purchaser”), Unilife
Corporation, a Delaware corporation (the “Company”), and Unilife Medical
Solutions, Inc. a Delaware corporation (“Unilife Medical”, and together with the
Company, the “Company Parties”). Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to such terms in the Purchase Agreement
(as defined below).

As referenced in the Letter Agreement, the Purchaser and the Company Parties are
also parties to a Securities Purchase Agreement (the “Purchase Agreement”),
dated as of February 22, 2016. These Disclosure Schedules contain numbered
sections corresponding to sections in the Purchase Agreement. The mere inclusion
of an item in these Disclosure Schedules as an exception to a representation or
warranty shall not be deemed an admission by any party that such item represents
a material exception, fact, event or circumstance, or that such information
constitutes or would reasonably be expected to constitute a Material Adverse
Effect. Any disclosures made in these Disclosure Schedules with respect to a
section or subsection of the Purchase Agreement shall be deemed to qualify such
sections or subsections specifically referenced or cross-referenced and any
other section or subsection in these Disclosure Schedules to the extent that it
is reasonably apparent on its face that such disclosure also pertains to such
other section or subsection. No disclosure in these Disclosure Schedules
relating to any possible breach or violation of any agreement, law or regulation
shall be construed as an admission or indication that any such breach or
violation exists or has actually occurred, and no disclosure in these Disclosure
Schedules constitutes an admission of any liability or obligation of any party
to any third party nor an admission against any party’s interests to any third
party. Moreover, the representations and warranties contained in the Purchase
Agreement and the Letter Agreement and the items contained in these Disclosure
Schedules are solely for the purpose of allocating contractual risk between the
parties and not as a means of establishing facts. No third party may rely on
these Disclosure Schedules.

The descriptive headings in these Disclosure Schedules are inserted for
convenience of reference only and are not intended to be part of, or to affect
the meaning, construction or interpretation of these Disclosure Schedules, the
Letter Agreement or the Purchase Agreement.

 

 

 

--------------------------------------------------------------------------------

 

Section 5.1(b)

Capitalization: Outstanding Company Stock Options and Company Warrants,

Company

 

•

[]*

 

•

[]*

 

•

There are 93,866 shares of Common Stock reserved for employee outstanding stock
options.

 

•

There are 2,175,535 shares of Common Stock reserved for issuance to Lincoln Park
Capital Fund, LLC pursuant to the Purchase Agreement, dated July 29, 2015.

 

•

There are 90,000 shares of Common stock reserved for issuance to Lincoln Park
Capital Fund, LLC pursuant to the Warrant, dated November 9, 2015.

 

•

There are 986,116 shares of Common stock reserved for issuance to Cantor
Fitzgerald & Co. pursuant to the Controlled Equity Offering Sales Agreement,
dated July 29, 2015.

 

•

There are 1,673,981 shares of Common stock reserved for issuance to Royalty
Opportunities S.A.R.L. pursuant to the Warrant, dated February 22, 2016.

 

•

The Company intends to seek stockholder approval for an amendment to the
Company’s 2009 Amended and Restated Stock Incentive Plan to increase the number
of securities available for issuance. Assuming such approval is obtained and the
Company’s Board of Directors also approves, the Company intends to issue
$146,500 in equity to certain new employees, which issuances have been
conditionally promised to such new employees, and to make additional equity
grants to certain existing employees, executives, and directors.

 

 

--------------------------------------------------------------------------------

 

Section 5.4

Consents

 

•

The Letter Agreement requires the consent of OrbiMed.

 

•

In connection with the transactions contemplated by the Purchase Agreement, the
Company is required to make applicable state and federal securities law filings
and applicable filings with The NASDAQ Stock Market LLC (“Nasdaq”) and the ASX.

 

•

Notification and waiting requirements under the Hart-Scott-Rodino Antitrust

 

•

Improvements Act of 1976, as amended, as applicable.

 

 

--------------------------------------------------------------------------------

 

Section 5.7

No Conflicts

 

•

See Section 5.4 of these Disclosure Schedules.

 

 

--------------------------------------------------------------------------------

 

Section 5.8

Right of First Refusal; Stockholders Agreement; Voting Rights

 

•

OrbiMed has been granted registration rights pursuant to the OrbiMed Warrant.

 

 

--------------------------------------------------------------------------------

 

Section 5.10

Financial Statements

 

•

On October 24, 2016, the Company concurrently filed with the SEC amendments to
the Company’s (i) Annual Report on Form 10-K for the year ended June 30, 2015,
(ii) Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, and
(iii) Quarterly Report on Form 10-Q for the quarter ended December 31, 2015.
These amendments were made to correct immaterial errors in the previously
reported financial statements and to disclose certain material weaknesses in the
Company’s internal control over financial reporting and disclosure controls and
procedures.

 

•

Financial statements required to be lodged with the ASX and subsequently filed
with the SEC were not prepared, and were not required to be prepared in,
accordance with GAAP.

 

 

--------------------------------------------------------------------------------

 

Section 5.12

Absence of Litigation

 

•

Ms. R. Resser filed an Administrative Claim with the Pennsylvania Human
Relations Commission.

 

•

As previously disclosed in writing to Purchaser on October 22, 2016, claims or
potential claims against the Company have been asserted in relation to matters
arising out of the Company’s internal investigation announced on May 8, 2016.

 

 

 

 

--------------------------------------------------------------------------------

 

Section 5.15

Compliance with Laws

 

•

From time to time, the Company has not timely complied with all continuous
disclosure obligations under the Australian Securities Exchange (ASX) Listing
Rules. Except as set forth in Section 5.16 to these Disclosure Schedules, the
associated disclosures have been timely filed under applicable Commission and
Trading Market rules.

 

•

See Section 5.16 of these Disclosure Schedules.

 

•

The Company did not timely file the Company's audited annual accounts under ASX
Listing Rule 4.5.2 and the Company’s CDIs are suspended from trading on ASX
until the Company files its Annual Report on Form 10-K for the fiscal year ended
June 30, 2016 with ASX.

 

•

In connection with (i) the findings of the Company’s investigation into
violations of the Company’s policies and procedures and possible violations of
law and regulation by the Company’s former Chief Executive Officer, Alan
Shortall, and its former Chairman, Jim Bosnjak, and (ii) the material weaknesses
in the Company’s internal control over financial reporting and disclosure
controls and procedures disclosed in the Required Filings, regulatory
authorities may determine that certain applicable laws, statutes, ordinances,
rules or regulations applicable to the conduct of the Company’s business were
violated.

 

 

 

 

--------------------------------------------------------------------------------

 

Section 5.16

Securities and Exchange Act Requirements

 

•

See Form 8-K filed by the Company with the Commission on December 2, 2015
concerning the Company’s receipt of notice from the Listing Qualifications
Department of Nasdaq regarding a violation of its minimum bid requirements.

 

•

See Form 12b-25 filed by the Company with the Commission on February 10, 2016
regarding the Company’s late filing of its Quarterly Report on Form 10-Q for the
period ended December 31, 2015. Such Form 10-Q was also filed with the
Commission on February 10, 2015.

 

•

See Form 12b-25 filed by the Company with the Commission on May 11, 2016
regarding the Company’s late filing of its Quarterly Report on Form 10-Q for the
period ended March 31, 2016 (the “March 2016 10-Q”). The Company did not timely
file the March 2016 10-Q with the SEC.

 

•

See Form 12b-25 filed by the Company with the Commission on September 15, 2016
regarding the Company’s late filing of the Company’s Annual Report on Form 10-K
for the year ended June 30, 2016 (the “2016 10-K”). Such Form 12b-25 was not
timely filed with the SEC. The Company did not timely file the 2016 10-K with
the SEC.

 

•

On October 24, 2016, the Company concurrently filed (i) the March 2016 10-Q;
(ii) the 2016 10-K; (iii) an amendment to the Company’s Quarterly Report on Form
10-Q for the fiscal quarter ended September 30, 2015; (iv) an amendment to the
Company’s Form 10-Q for the quarter ended December 31, 2015; and (v) an
amendment to the Company’s Annual Report on Form 10-K for the fiscal year ended
June 30, 2015. These amendments were made to correct immaterial errors in the
previously reported financial statements and to disclose certain material
weaknesses in the Company’s internal control over financial reporting and
disclosure controls and procedures.

 

 

 

 

--------------------------------------------------------------------------------

 

Section 5.18

Intellectual Property

 

•

Except as set forth in the Intercreditor Agreement between ROS Acquisition
Offshore LP (“ROS”), Royalty Opportunities S.A.R.L (together with ROS and their
successors and assigns “OrbiMed”), and Amgen, OrbiMed holds a security interest
in all of the Company Intellectual Property pursuant to the Open-End Commercial
Mortgage and Security Agreement, dated as of March 12, 2014, by Unilife Cross
Farm LLC in favor of OrbiMed, for itself and as agent for Royalty Opportunities
S.A R.L.

 

•

Hikma Pharmaceuticals LLC (“Hikma”) holds a security interest in the license
rights granted under the Binding License, Development and Supply Agreement dated
November 18, 2013, and Supply and Quality Agreement dated September 15, 2014,
between Hikma and Unilife Medical to the Unifill®, Unifill Nexus™ and Unifill
Allure™ syringes.

 

•

The Company has entered into written confidentiality and nondisclosure
agreements solely with those Persons as the Company has deemed necessary in
order to protect the confidentiality of the trade secrets, proprietary
information, confidential information and sensitive data that is owned,
controlled or otherwise held by the Company.

 

•

On March 10, 2016, the Company received a letter from a third party claiming
that the Company’s Rita Auto-Injector infringes on at least one patent owned by
such third party and seeking a royalty for use of such technology. The Company
responded in writing to such letter stating that the Company does not anticipate
using such technology commercially prior to the expiration of the third party’s
patents and the Company considers the matter closed.

 

•

To date, the Company has not received an assignment from one former employee of
such former employee’s rights to certain technology related to the Company’s
Ocu-Ject product. However, the Company received an earlier assignment from such
former employee of such former employee’s rights to certain other technology
related to the Company’s Ocu-Ject product and the patents that the employee did
assign read on the unassigned technology.

 

 

 

 

--------------------------------------------------------------------------------

 

Section 7.1(c)(iv)

No Material Adverse Effect

 

•

See public filings made prior to the date hereof.

 